Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the hydrophilic polymer” between lines 7-8; “a branched hydrophilic polymer” on line 9; and “the hydrophilic polymer” between lines 10-11, when line 4 of claim 1 recites “a first hydrophilic cationic polymer” and line 5 of claim 1 recites “a second hydrophilic, neutrally charged linear or branched polymer”, which is unclear because:
“the hydrophilic polymer” between lines 7-8 could be referring to either the “ first hydrophilic cationic polymer” of line 4 or the “second hydrophilic, neutrally charged linear or branched polymer” of line 5, which are both hydrophilic polymers; 
a branched hydrophilic polymer” on line 9 could be referring to the “second hydrophilic, neutrally charged linear or branched polymer” or could be referring to any branched polymer; and
“the hydrophilic polymer” between lines 10-11 could be referring to either the “first hydrophilic cationic polymer” of line 4 or the “second hydrophilic, neutrally charged linear or branched polymer” of line 5, which are both hydrophilic polymers; 
In the interest of compact prosecution, based on the disclosure from the specification, examiner interprets “the hydrophilic polymer” between lines 7-8 as “the second hydrophilic, neutrally charged linear or branched polymer”; “a branched hydrophilic polymer” on line 9 as the “second hydrophilic, neutrally charged branched polymer”; and “the hydrophilic polymer” between lines 10-11 as “the second hydrophilic, neutrally charged linear or branched polymer”. For further clarity, examiner also suggests “cationic polymer” on lines 8 and 9 should read as “first hydrophilic cationic polymer”.
Regarding claim 15, line 2, the phrase "like" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-4 and 16-26 are included in this rejection because they do not correct for the defect of the claim from which it depends.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See
MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -
706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR
1.321(b).

www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,937,270 B2.
The instant claims differ from the claims of the ‘270 Patent because instant claim 1 requires “between 90% and 75% of the cationic polymer is conjugated to the hydrophilic polymer or wherein at least 50% of the cationic polymer is conjugated to a branched hydrophilic polymer”, whereas claim 1 of the ‘270 Patent requires “at least about 90% of the first hydrophilic cationic polymer is conjugated to the second hydrophilic, neutrally charged linear or branched polymer”. 
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make a nanoparticle formulation wherein 90% cationic polymer is conjugated to the hydrophilic polymer because the instant claims and claims of the ‘270 Patent overlap with the 90% limitation. 
	This is a nonstatutory double patenting rejection.

Claims 1 and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,695,442 B2.
The instant claims and claims of the ‘442 Patent are drawn to methods of administering the formulation, the instant claims differ from the claims of the ‘442 Patent because instant claim 1 requires “between 90% and 75% of the cationic polymer is conjugated to the hydrophilic polymer or wherein at least 50% of the cationic polymer is conjugated to a branched hydrophilic polymer”, whereas claim 1 of the ‘442 Patent requires “least 50% up to 90% of the cationic first polymer is conjugated to the hydrophilic second polymer”. 
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make a nanoparticle formulation wherein 90% cationic polymer is conjugated to the hydrophilic polymer because the instant claims and claims of the ‘442 Patent overlap with the 90% limitation. 
	This is a nonstatutory double patenting rejection.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615